Mr. Justice McDonald delivered the opinion of the court. 3. Judgment, § 616*—when on soire facias set aside. Judgment on a scire facias will not be set aside for mere irregularities in the judgment, but only because the judgment was void or has been paid. 4. Municipal Court of Chicago, § 19*—when motion does not lie to vacate judgment. Under section 21 of the Municipal Court Act (Rev. St. ch. 37, J. & A. If 3333), relating to vacation of judgments, a motion made after the expiration of the judgment term and after the overruling of a similar motion made during the term, from which an appeal was taken, will not lie.